NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HTC CORPORATION,
Appellcmt,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
APPLE INC.,
Intervenor.
2012-1204
On appeal from the United States International Trade
Con1mission in Investigati0n N0. 337-TA-721.
ON MOTION
ORDER
Upon consideration of App1e Inc.’s unopposed motion
for leave to intervene,
IT IS ORDERED THATZ

HTC CORP V. ITC 2
The motion for leave to intervene is granted The re-
vised official caption is reflected above
FOR THE COURT
HAR 1 9 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: D0nald R. Dunner, Esq. F"-ED
Amanda S. P1tcher, Esq. U_S.coum.0FAPPEMs ma
Mark D. Fowler, Esq. 11-lE FEDEHALC1RCUlT
S21 HAR 1 9"ZU12
JAN HOBBALY
_ CLEHK